

116 HRES 963 IH: Expressing the sense of the House of Representatives that the International Olympic Committee should rebid the 2022 Winter Olympic Games to be hosted by a country that recognizes and respects human rights.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 963IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Yoho (for himself, Mr. Bera, Mr. Burchett, Mr. Chabot, Mr. Reschenthaler, Mr. Perry, Mr. Wright, Mr. Guest, Mr. Duncan, Mr. Bilirakis, Mr. Gallagher, Ms. Cheney, Mr. Banks, Mr. Weber of Texas, Mr. Abraham, Mrs. Wagner, Mr. Spano, Mr. Johnson of Ohio, Mr. Babin, and Mr. Walker) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the International Olympic Committee should rebid the 2022 Winter Olympic Games to be hosted by a country that recognizes and respects human rights.Whereas the International Olympic Committee has announced Beijing, People’s Republic of China, as the host city of the 2022 Winter Olympic Games;Whereas the Olympic charter states that the goal of Olympism is to promote a peaceful society concerned with the preservation of human dignity;Whereas the 2019 Trafficking in Persons Report of the Department of State relating to the People’s Republic of China indicates that—(1)authorities in the People’s Republic of China have arbitrarily detained more than 1,000,000 ethnic Muslims, including Uyghur, ethnic Kazakh, and Kyrgyz individuals, in as many as 1,200 vocational training centers, which are internment camps designed to erase ethnic and religious identities; (2)the national household registry system of the People’s Republic of China restricts the freedom of rural inhabitants to legally change their workplace or residence, placing the internal migrant population of the People’s Republic of China at high risk of forced labor in brick kilns, coal mines, and factories;(3)the Government of the People’s Republic of China subjects Christians and members of other religious groups to forced labor in brick kilns, food processing centers, and factories as part of detention for the purpose of ideological indoctrination; and(4)the Government of the People’s Republic of China provides financial incentives for companies to open factories near the internment camps, and local governments receive additional funds from the Government of the People’s Republic of China for each inmate forced to work in an internment camp; Whereas, in October 2019, Radio Free Asia reported that—(1)the Government of the People’s Republic of China, as part of its Pair Up and Become Family program, assigns male Han Chinese relatives to monitor the homes of Uyghur families in the Xinjiang Uyghur Autonomous Region (XUAR) and to regularly sleep in the same beds as the wives of men detained in the internment camps of the region; and(2)Uyghur individuals who protest hosting relatives or refuse to take part in study sessions or other activities with the officials in their homes are subject to additional restrictions and may face detention in the internment camps;Whereas, in July 2019, Australia, Austria, Belgium, Canada, Denmark, Estonia, Finland, France, Germany, Iceland, Ireland, Japan, Latvia, Lithuania, Luxembourg, the Netherlands, New Zealand, Norway, Spain, Sweden, Switzerland, and the United Kingdom jointly condemned the arbitrary detention and surveillance of Uyghur individuals and other minorities in the Xinjiang Uyghur Autonomous Region;Whereas, in June 2019, the Independent Tribunal Into Forced Organ Harvesting from Prisoners of Conscience in China of the China Tribunal found that—(1)forced organ harvesting has been carried out for years throughout the People’s Republic of China on a significant scale, and practitioners of Falun Gong have been the main source of organs; and(2)the Government of the People’s Republic of China has committed crimes against humanity with respect to Uyghur individuals and practitioners of Falun Gong;Whereas the report of Freedom House entitled Freedom in the World 2019 indicates that—(1)women, ethnic and religious minorities, and the LGBT community in the People’s Republic of China have no opportunity to gain meaningful political representation and are barred from advancing their interests outside the formal structures of the Communist Party of China; (2)foreign journalists in the People’s Republic of China were surveilled, harassed, physically abused, detained to prevent meetings with certain individuals, and had their visas withheld;(3)hundreds of Falun Gong practitioners have recently received long prison terms, and many other individuals were arbitrarily detained in various legal education facilities, where they were tortured, sometimes fatally, until they abandoned their beliefs;(4)limitations on due process in the People’s Republic of China, including the excessive use of pretrial detention, are rampant, and an extended crackdown on human rights lawyers has weakened the access of defendants to independent legal counsel; and(5)individuals attempting to petition the Government of the People’s Republic of China with respect to grievances or injustices are routinely intercepted in their efforts to travel to Beijing, forcefully returned to their hometowns, or subjected to extralegal detention in black jails, psychiatric institutions, and other sites at which they are at risk of abuse; Whereas the annual report of the United States Congressional-Executive Commission on China for 2019 indicates that—(1)the one-party authoritarian political system of the People’s Republic of China deprives the people of the People’s Republic of China of their right to meaningfully participate in electoral processes and public life generally;(2)in 2019, the Government of the People’s Republic of China detained and prosecuted individuals who criticized government officials and policies online and censored or distorted a range of news and information that the Government of the People’s Republic of China considered politically sensitive, including—(A)the 30th anniversary of the Tiananmen Square massacre;(B)human rights abuses in the Xinjiang Uyghur Autonomous Region; and(C)the protests in Hong Kong against proposed extradition legislation;(3)Hong Kong authorities, under the influence of the Government of the People’s Republic of China, violated fundamental freedoms of the people of Hong Kong, as articulated in the Basic Law of the Hong Kong Special Administrative Region of the People’s Republic of China (referred to in this preamble as the Basic Law), including the freedoms of expression, association, and assembly;(4)the Government of the People’s Republic of China has used propaganda, disinformation, and censorship in an attempt to shape reporting on the Hong Kong protests, attributing the protests to influence by foreign forces, and threatening protesters in Hong Kong;(5)officials of the Government of the People’s Republic of China and the Communist Party of China continue to abuse criminal law and police power to punish critics and maintain stability with the goal of perpetuating one-party rule, often targeting human rights advocates, religious believers, and ethnic minority groups; and(6)the Government of the People’s Republic of China is likely committing crimes against humanity; Whereas before the 2008 Summer Olympics were held in Beijing, the Department of State Country Reports on Human Rights Practices for 2006 reported that the Government of the People’s Republic of China practiced severe cultural and religious repression of minorities, especially of Uyghur individuals in the Xinjiang Uyghur Autonomous Region, and according to the Department of State Country Reports on Human Rights Practices for 2018, such repression has intensified since the 2008 Summer Olympics in Beijing; Whereas four Special Rapporteurs of the United Nations have urged the governing authorities in Hong Kong and the People’s Republic of China to ensure protestors in Hong Kong may fully exercise the right to peacefully assemble, including—(1)the Special Rapporteur on the promotion and protection of the right to freedom of opinion and expression;(2)the Special Rapporteur on the situation of human rights defenders;(3)the Special Rapporteur on the rights to freedom of peaceful assembly and of association; and(4)the Special Rapporteur on torture and other cruel, inhuman, or degrading treatment or punishment;Whereas police in Hong Kong have arrested more than 6,000 individuals and fired more than 16,000 rounds of tear gas during the 7 months of protests by people of Hong Kong seeking to uphold their liberties and the autonomy of Hong Kong, as articulated in the Basic Law;Whereas the report of the Network of Chinese Human Rights Defenders entitled Defending Rights in a No Rights Zone: Annual Report on the Situation of Human Rights Defenders in China (2018) indicates that—(1)authorities in the People’s Republic of China continue to charge Tibetans with inciting separatism for expressing political or religious dissent and impose heavy prison sentences on such individuals;(2)the Government of the People’s Republic of China continues to implement its draconian 2017 cybersecurity law, which authorizes invasive cyber surveillance and provides broad authority to restrict and penalize online expression;(3)the Government of the People’s Republic of China intended to have full coverage, connectivity, and control of the entire People’s Republic of China by police video surveillance by 2020; and(4)the Government of the People’s Republic of China boldly retaliates against human rights advocates for their work upholding international standards and cooperating with the United Nations human rights mechanisms; Whereas, in January 2020, the editorial board of the Washington Post questioned whether the People’s Republic of China should be allowed to host the 2022 Winter Olympics in one city while running concentration camps in another; and Whereas the flagrant human rights abuses committed by the Government of the People’s Republic of China are inconsistent with Olympic values: Now, therefore, be it That—(1)the House of Representatives support the values of Olympism and the principles of Team USA with respect to the protection of—(A)the rights, safety, and well-being of athletes; and (B)the integrity of sport; and(2)it is the sense of the House of Representatives that, consistent with the principles of the International Olympic Committee, unless the Government of the People’s Republic of China demonstrates significant progress in securing fundamental human rights, including the freedoms of religion, speech, movement, association, and assembly, by January 1, 2021, the International Olympic Committee should rebid the 2022 Winter Olympics to be hosted by a country that recognizes and respects human rights. 